Name: Commission Regulation (EC) No 1795/2000 of 22 August 2000 amending Regulation (EC) No 1553/2000 opening the procedure for the allocation of export licences for cheeses to be exported in 2001 to the United States of America under certain quotas resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32000R1795Commission Regulation (EC) No 1795/2000 of 22 August 2000 amending Regulation (EC) No 1553/2000 opening the procedure for the allocation of export licences for cheeses to be exported in 2001 to the United States of America under certain quotas resulting from the GATT Agreements Official Journal L 212 , 23/08/2000 P. 0003 - 0003Commission Regulation (EC) No 1795/2000of 22 August 2000amending Regulation (EC) No 1553/2000 opening the procedure for the allocation of export licences for cheeses to be exported in 2001 to the United States of America under certain quotas resulting from the GATT AgreementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 30 thereof,Whereas:(1) Commission Regulation (EC) No 1553/2000 of 14 July 2000 opening the procedure for the allocation of export licences for cheeses to be exported in 2001 to the United States of America under certain quotas resulting from the GATT Agreements(3) provides for the lodging of applications for exports licences from 1 to 11 September 2000. However, certain modifications to the rules on export licences for the cheese quota to the United States will only be published after 1 September 2000. Consequently, certain time periods and dates in Regulation (EC) No 1553/2000 must be modified.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1553/2000 is amended as follows:1. in Article 2, paragraph 1, the terms "from 1 to 11 September 2000" are replaced by "from 18 to 22 September 2000";2. in Article 2, paragraph 6, the terms "on 1 September 2000" are replaced by "on 18 September 2000";3. in Article 3, the terms "within five working days" are replaced by "within four working days";4. in Article 4, the terms "by 25 October 2000" are replaced by "31 October 2000".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 August 2000.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 176, 15.7.2000, p. 34.